Citation Nr: 1512241	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left hip.

2.  Entitlement to service connection for degenerative joint disease of the right hip.

3.  Entitlement to service connection for degenerative joint disease of the right knee.

4.  Entitlement to service connection for degenerative joint disease of the left knee.

5.  Entitlement to service connection for degenerative joint disease of the left shoulder.

6.  Entitlement to service connection for degenerative joint disease of the right shoulder.

7.  Entitlement to service connection for left foot hallux valgus with degenerative joint disease.

8.  Entitlement to service connection for fatigue.

9.  Entitlement to a disability rating greater than 20 percent prior to August 1, 2014, for degenerative joint disease of the lumbar spine.  

10.  Entitlement to a compensable disability rating for bilateral hearing loss.

11.  Entitlement to a disability rating greater than 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the denial of service connection for degenerative joint disease of the hips, knees, and shoulders, as well as left hallux valgus with degenerative joint disease and fatigue, the June 2012 rating decision denied higher ratings for the lumbar spine disability, hearing loss, and tinnitus.  In September 2012, the Veteran filed a notice of disagreement (NOD) with "all issues denied" in the June 2012 rating decision.  The Board notes that although a May 2014 rating decision reflects that the rating for the lumbar spine disability was reduced to 10 percent, the filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the increased rating claims are reflected on the title page.

A January 2013 rating decision shows that service connection was granted for hallux valgus with right foot degenerative joint disease.  Accordingly, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran submitted additional evidence in September 2014 and has not waived initial AOJ consideration of the evidence.  A Supplemental Statement of the Case has not been issued. 

In addition, as noted in the introduction, in September 2012, the Veteran filed a NOD with the June 2012 rating decision denying higher ratings for degenerative joint disease of the lumbar spine, bilateral hearing loss, and tinnitus.  The RO has not issued a SOC with respect to the increased rating claims.  The claims must be remanded for issuance of a SOC.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Lastly, the Board notes that the record contains a January 2007 "Report of Contact" reflecting the Veteran filed claims for service connection for disability of the back, right shoulder, and feet at separation in September 1982.  It was noted that his claims file was transferred to the RO in Newark, New Jersey, with notation that an examination was needed for adjudication of the claims but that no further action was taken on the claims at that time.  The Board notes that the claims subsequently were adjudicated in April 2007 and June 2012.  Nevertheless, and although some contemporaneous records associated with the claim are of record, the Veteran's 1982 claim is not in the file and a December 1982 deferred rating decision notes that an examination was pending at that time.  As such, the Board finds that, on remand, an attempt should be made to obtain any available records associated with the 1982 claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository and request any available records associated with the Veteran's 1982 claim, to include a VA examination report and any correspondence.  Any efforts to obtain these records should be documented in the Veteran's claims file.

2.  Issue a SOC with respect to the claims of entitlement to a disability rating greater than 20 percent prior to August 1, 2014, for degenerative joint disease of the lumbar spine, a disability rating greater than 10 percent for tinnitus, and for a compensable disability rating for bilateral hearing loss.  The issues are to be certified to the Board only if a timely substantive appeal is received.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

